Citation Nr: 1823655	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  14-38 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for hypertension.  

2.  Entitlement to service connection for bilateral flat feet, to include as secondary to residuals of frostbite of feet. 

3.  Entitlement to service connection for bilateral knee chondromalacia, to include as secondary to residuals of frostbite of feet.

4.  Entitlement to service connection for degenerative joint disease of the bilateral hips, to include as secondary to residuals of frostbite of feet.

5.  Entitlement to service connection for myofascial syndrome of the right ankle, to include as secondary to residuals of frostbite of feet.

6.  Entitlement to service connection for myofascial syndrome of the left ankle, to include as secondary to residuals of frostbite of feet.

7.  Entitlement to service connection for chronic lumbar strain with degenerative disc disease, to include as secondary to residuals of frostbite of feet.


REPRESENTATION

Appellant represented by:	Eric A. Gang, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to August 1978.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) located in Waco, Texas.  The Veteran testified at a Board hearing before the undersigned VLJ in June 2017, at which time he waived RO review of new evidence.    

The Veteran's claim of entitlement to an increased rating of his service-connected anxiety disorder, as well as his claim of entitlement to a total disability rating based on individual unemployability (TDIU), were denied in a July 2017 rating decision and the Veteran filed a timely notice of disagreement (NOD) with that decision in August 2017.  Typically, when there has been an initial RO adjudication of a claim and an NOD has been filed as to its denial, the appellant is entitled to a Statement of the Case (SOC), and the RO's failure to issue an SOC is a procedural defect requiring remand.  See Manlincon v. West, 12 Vet. App. 238 (1999).  The RO has acknowledged this NOD in an October 2017 letter, and the Veterans Appeals Control and Locator System (VACOLS) shows that the RO has acknowledged receipt of the NOD and additional action is pending.  As such, this situation is distinguishable from Manlincon where an NOD had not been recognized.  Because the RO has acknowledged the Veteran's NOD, Manlincon is not applicable in this case, and the Board declines to take jurisdiction of the claims listed above for the limited purpose of remanding the matter for the issuance of a SOC.


FINDINGS OF FACT

1.  The Veteran's diastolic pressure is not predominantly 110 or more, nor is his systolic pressure predominantly 200 or more.

2.  Prior to the promulgation of a decision in the appeal, the Veteran indicated in a November 2017 correspondence that he requested a withdrawal of his appeal for the issues of entitlement to service connection for bilateral flat feet, bilateral knee chondromalacia, degenerative joint disease of the bilateral hips, myofascial syndrome of the right ankle, myofascial syndrome of the left ankle, and chronic lumbar strain with degenerative disc disease. 


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 10 percent for service-connected hypertension have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.21, 4.104, Diagnostic Code 7101 (2017).

2.  The criteria for withdrawal of an appeal by the Veteran regarding the issue of entitlement to service connection for bilateral flat feet have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

3.  The criteria for withdrawal of an appeal by the Veteran regarding the issue of entitlement to service connection for bilateral knee chondromalacia have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

4.  The criteria for withdrawal of an appeal by the Veteran regarding the issue of entitlement to service connection for myofascial syndrome of the right ankle have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017). 

5.  The criteria for withdrawal of an appeal by the Veteran regarding the issue of entitlement to service connection for myofascial syndrome of the left ankle have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

6.  The criteria for withdrawal of an appeal by the Veteran regarding the issue of entitlement to service connection for chronic lumbar strain with degenerative disc disease have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating for Hypertension

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C. § 1155.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

The Veteran is currently assigned a 10 percent rating for service-connected hypertension, effective May 16, 2006.  He seeks a higher rating for the entire period of the appeal.  The 10 percent rating is assigned pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7101.  Under Diagnostic Code 7101, a 10 percent rating is warranted for hypertension when the diastolic pressure is predominantly 100 or more or; systolic pressure is predominantly 160 or more or; or a minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating is warranted for diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more.  A 40 percent rating is warranted for diastolic pressure predominantly 120 or more.   

The Board finds that the evidence of record does not support a rating in excess of 10 percent for the Veteran's service-connected hypertension based upon his history of blood pressure readings.  Evidence reviewed in this regard includes September 2006 and October 2014 VA examination reports, in addition to other post-service VA and private medical records pertaining to the period of the appeal.  This evidence is entirely devoid of blood pressure readings showing diastolic pressure of 110 or more or systolic pressure of 200 or more, let alone predominantly.  Moreover, although the Board notes that the Veteran reported having a blood pressure reading of 206/196 at one point during the June 2017 hearing, the Board is unable to locate any documentation of a blood pressure reading at that level in the claims file.  In any event, even assuming for the sake of argument the existence of such a reading, Diagnostic Code 7101 speaks to blood pressure predominantly at elevated levels, not mere single readings in the context of an extended period of time.  Given the dearth of evidence supporting a higher (20 percent) rating under Diagnostic Code 7101, the claim must be denied.  

Neither the Veteran nor his representative has raised any additional issues, other than the claim of entitlement to TDIU that is currently before the RO.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  In this regard, the Board notes that in his Notice of Disagreement addressing TDIU, the Veteran cited his service-connected anxiety disorder and did not assert that his hypertension meaningfully shared in precluding substantially gainful employment; for that reason, the Board does not consider the TDIU claim to be part of the present appeal.  But see Rice v. Shinseki, 22 Vet. App. 447 (2009).

Service Connection Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  In a November 2017 correspondence, the Veteran, through his representative, informed the Board that he wished to withdraw his appeal of the issues of entitlement to service connection for service connection for bilateral flat feet, bilateral knee chondromalacia, degenerative joint disease of the bilateral hips, myofascial syndrome of the right ankle, myofascial syndrome of the left ankle, and chronic lumbar strain with degenerative disc disease.  There remains no allegation of errors of fact or law for appellate consideration with regards to these issues.  Accordingly, the Board does not have jurisdiction to review these issues, and they are dismissed. 





ORDER

An initial disability rating in excess of 10 percent for hypertension is denied. 

The appeal seeking service connection for bilateral flat feet is dismissed. 

The appeal seeking service connection for bilateral knee chondromalacia is dismissed. 

The appeal seeking service connection for degenerative joint disease of the bilateral hips is dismissed. 

The appeal seeking service connection for myofascial syndrome of the right ankle is dismissed. 

The appeal seeking service connection for myofascial syndrome of the left ankle is dismissed. 

The appeal seeking service connection for chronic lumbar strain with degenerative disc disease is dismissed. 



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


